Citation Nr: 1707620	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  13-11 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected right shoulder strain.

6.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

7.  Entitlement to an initial rating in excess of 10 percent prior to December 21, 2014, and in excess of 20 percent thereafter, for service-connected diffuse posterior bulge L4-5 and disc herniation L5-S1 (lumbar spine disability), (excluding the periods from August 27, 2012, to November 1, 2012, and from August 17, 2016, to October 1, 2016, for which temporary total disability ratings were assigned under 38 C.F.R. § 4.30).

8.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.

9.  Entitlement to an initial rating in excess of 10 percent for service-connected radiculopathy of the right lower extremity.

10.  Entitlement to an initial rating in excess of 20 percent for service-connected calluses of the bilateral feet with right second metatarsal healed fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served in the United States Marine Corps from May 2005 to October 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the VA Regional Office (RO) in Houston, Texas.

In a November 2012 rating decision, the agency of original jurisdiction (AOJ) assigned a temporary total disability rating under 38 C.F.R. § 4.30 for the Veteran's service connected lumbar spine disability from August 27, 2012, to November 1, 2012.  In a February 2015 rating decision, the AOJ increased the Veteran's rating for his service-connected lumbar spine disability to 20 percent , effective December 21, 2012.  In an October 2016 rating decision, the AOJ assigned another temporary total disability rating under 38 C.F.R. § 4.30 for his service connected lumbar spine disability from August 17, 2016, to October 1, 2016.  Despite these adjustments, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  Thus, the issue is still in appellate status.

In a January 2016 rating decision, the AOJ granted service connection for right lower extremity sciatic radiculopathy, and assigned a 10 percent rating, effective March 11, 2015.  Because this award was made in connection with the Veteran's current appeal for a higher rating for his lumbar spine disability, the Board finds that the propriety of the rating is part and parcel of the current appeal, and has listed such on the title page.

In May 2016, the Veteran and his spouse testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record.  During the hearing, additional evidence was submitted.  Although the submission was not accompanied by a waiver of AOJ consideration, the Board notes that, since his Form 9 was received after February 2, 2013, a waiver of review by the AOJ was not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or the claimant's representative requests in writing that the AOJ initially review such evidence).  Therefore, the Board may consider the evidence in the first instance.  See 38 C.F.R. § 20.1304 (2016).

However, in addition to the records submitted by the Veteran, additional records, including VA treatment records, were obtained by the AOJ.  These records have also not been review by the AOJ.  Insofar as these records are pertinent to the Veteran's claims for higher ratings, as the Board is remanding those claims for further development, the Veteran will not be prejudiced in the Board reviewing those records at this time.  With regard to the claims decided herein, the Board notes that none of the additional evidence is pertinent to his claims for service connection for a left knee disorder, a left ankle disorder, or a right ankle disorder.  38 C.F.R. § 20.1304.

The issues of entitlement to service connection for a left knee disorder, a left ankle disorder, and a right ankle disorder are addressed in the decision below.  The Veteran's remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

At no time during the pendency of the claim does the Veteran have a current diagnosis of a left knee disorder, a left ankle disorder, or a right ankle disorder, and the record does not contain a recent diagnosis of disability prior to the Veteran's filing of a claim. There is no disability shown of the left knee, left ankle, or right ankle since separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.

3.  The criteria for service connection for a right ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the Veteran's claims for service connection for a left knee disorder, a left ankle disorder, and a right ankle disorder, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  VA's duty to notify was satisfied by a letter in February 2010.  With regard to the duty to assist, during the May 2016 hearing, he and his spouse argued that these conditions were not fully evaluated by VA.  However, the Boards notes that he was afforded a VA examination in February 2010 to address the nature and etiology of these disorders.  The Board finds that the examination report is adequate to adjudicate these issues as it is predicated on an interview with the Veteran; a complete review of the record, to include his service treatment records; and physical examinations with diagnostic testing.  In this regard, the Board notes that the examination failed to reveal any current diagnosis with regard to any of the Veteran's alleged left knee disorder, left ankle disorder, or right ankle disorder.  Therefore, there was no need for a nexus opinion.  Furthermore, review of his VA treatment records fails to demonstrate and complaints or treatment related to his alleged disorders.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion has been met.

Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases are presumed to have been incurred in service if they manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestation of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Pertinent to all claims for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency. 

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1. See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995). The Board notes that a symptoms, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted. See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that he currently suffers from disorders of the left knee, left ankle, and right ankle as a result of the physical activities he performed while in service.  In his April 2011 Notice of Disagreement, he stated that he experienced frequent pain and swelling in his left knee during service, and that he was still experiencing pain, weakness, locking, and difficulty walking in his left knee.  With regard to his left and right ankles, the Veteran stated that he began to experience pain in his ankles during physical training and exercises, and they were currently painful and would swell and roll frequently.

The Veteran's service treatment records reflect complaints associated with his left knee and bilateral ankles.  For example, in his August 2009 report of medical history, the Veteran reported his knees and ankles would swell during physical training, that his ankles would roll easily, and that he knees would give out backwards.  He also stated that he would wear ankle supports when running to prevent it from rolling.

In connection with his claim for service connection, the Veteran underwent a VA examination in February 2010.  The Veteran reported problems with his bilateral ankles and left knee since 2004, due to running and walking.  His symptoms included weakness, swelling, giving way, lack of endurance, and tenderness and pain.  With regard to his left knee, he reported flare-ups at least twice a week due to physical activity and alleviated by rest.  He described his pain as an seven out of ten.  He stated that flare-ups caused swelling that affected his ability to walk and caused him to limp.  With regard to his ankles, he reported flare-ups at least once a week due to physical activity and alleviated by rest.  He described his pain as an eight out of ten.  He reported difficulty standing, walking, and stated that when his ankles roll, they would swell, making it difficult for him to walk.

Upon physical examination, the Veteran's left knee and bilateral ankles showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage subluxation, or guarding of movement.  With regard to his left knee, the examiner noted that range of motion was within normal limits, and there was no locking pain, genu recurvatum, crepitus, or ankylosis.  With regard to the Veteran's ankles, the examiner noted that range of motion was within normal limits, and there was no evidence of a deformity, including ankylosis.  X-rays of the left knee revealed normal anatomical alignment of the visualized structum, no fracture, and no osteolytic or osteoblastic lesions.  The examiner concluded that there was no acute osseous abnormality.  Similarly, X-rays of the Veteran's bilateral ankles revealed normal anatomical alignment of the visualized structures, no fracture, and no osteolytic or osteoblastic lesions.

A review of the Veteran's post-service VA and private treatment records fails to reveal any diagnoses or complaints related to his left knee, left ankle, or right ankle.

The Board finds that service connection for a left knee disorder, a left ankle disorder, and a right ankle disorder cannot be established as the record fails to demonstrate that he had current disabilities during the pendency of his claim.  Furthermore, the record does not contain a recent diagnosis of disability prior to his filing of a claim.   See McClain, supra; Romanowsky, supra.  In this regard, despite the Veteran's complaints during service and immediately following service, there are nevertheless no competent diagnoses at any point during the appeal period.  Furthermore, the February 2010 VA examiner specifically noted that examination revealed no abnormalities related to either his left knee, left ankle, or right ankle.  Therefore, even in consideration of Romanowsky, the record fails to reveal a recent diagnosis of disability prior to his filing of a claim.  The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, the collective lay and medical evidence, or lack thereof, indicates that, fundamentally, the Veteran does not have current disabilities for which service connection is sought, there can be no valid claim for service connection.  See Brammer, supra; see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

Furthermore, as for any assertions by the Veteran, his spouse, and/or his representative as to the diagnosis of a left knee disorder, a left ankle disorder, and a right ankle disorder, the Board finds that such assertions do not provide probative evidence in support of the claim.  The medical matter of the diagnosis of these disorders is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matters of the diagnosis of a left knee disorder, a left ankle disorder, and a right ankle disorder is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  Specifically, the diagnosis of a musculoskeletal disorder requires specialized understanding of the musculoskeletal system, and the Veteran, his spouse, and his representative are not shown to be other than laypersons without appropriate training and expertise, neither is competent to render a probative opinion the medical matters upon which this claim turns.  Id.  Hence, such lay assertions as to diagnosis have no probative value.

Therefore, based on the foregoing, the Board finds that service connection for a left knee disorder, a left ankle disorder, and a right ankle disorder is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims.  As such, that doctrine is not applicable as to that issue, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a left knee disorder is denied.

Service connection for a left ankle disorder is denied.

Service connection for a right ankle disorder is denied.


REMAND

The Veteran claims entitlement to service connection for sleep apnea.  Specifically, he alleges that he began to experience symptoms associated with sleep apnea in service.  In an August 2009 report of medical history completed at the time of his discharge, he stated that he experienced sleeping problems.  A January 2010 VA sleep medicine consultation noted the Veteran's complaint of loud snoring and poor sleep.  The treatment provider recommended a sleep clinic and overnight polysomnograph.  During his May 2016 hearing, the Veteran stated that his sleeping problems began when he was working as a security officer at United States embassies, and that he began to feel increasingly tired.

To date, he has not been afforded a VA examination to determine the nature and etiology of any currently-diagnosed sleep disorder, to include sleep apnea.  The Board finds that, in light of his lay statements concerning the onset and continuity of symptoms, his medical records indicating problems with loud snoring and poor sleep, and his service treatment records showing complaints of sleep problems, VA's duty to afford him a VA examination to address the nature and etiology of any currently-diagnosed sleep disorder, to include sleep apnea has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).

Furthermore, during his May 2016 hearing, he stated that he participated in an at-home sleep study.  The Board notes that, in reviewing the claims file, the results of that sleep study are not associated with the record.  Therefore, on remand, the Veteran should be asked to identify the treatment provider that conducted the at-home sleep study, VA or private.  If it was a private treatment provider, the Veteran should complete the necessary authorizations to allow the AOJ to obtain those records.  Furthermore, he should identify and provide the necessary releases for any other private treatment providers pertinent to his claims still on appeal.  VA treatment records, dated after October 4, 2016, should also be obtained.

With regard to the Veteran's claims for higher ratings, the Board finds that a remand is necessary in order to afford him contemporaneous VA examinations to ascertain the current nature and severity of these disabilities.

With regard to the Veteran's service-connected lumbar spine disability and radiculopathy of the bilateral lower extremities, he underwent a VA examination in January 2016.  However, the Veteran's private treatment records demonstrate that he underwent a bilateral laminectomy in August 2016 after surgery was recommended in July 2016 due to worsening symptoms.

With regard to the Veteran's service-connected right shoulder disability and calluses of the bilateral feet with right second metatarsal healed fracture, he underwent a VA examination in December 2014.  The December 2014 VA examiner noted that he had full range of motion in the right shoulder; however, a May 2016 private treatment record noted that his right shoulder range of motion was "impaired 96 degrees."  The February 2014 noted that the Veteran had calluses on only his left foot; however, during his May 2016 hearing, he indicated that he had problems on both of his feet.  

With regard to the Veteran's hearing loss, he was most recently afforded a VA examination in December 2014, which revealed the following puretone thresholds, in decibels:
	
HERTZ
1000
2000
3000
4000
RIGHT
25
15
40
60
LEFT
30
25
60
70

The puretone threshold average was 35 in the right ear and 46 in the left ear.  Speech recognition testing using the Maryland CNC Word List revealed speech recognition ability of 92 percent in the right ear and 90 percent in the left ear.  A July 2015 private audiogram indicates, however, that the Veteran's hearing acuity worsened.  The private audiogram revealed the following auditory thresholds:

HERTZ
1000
2000
3000
4000
RIGHT
30
40
55
75
LEFT
35
30
70
70

The puretone threshold average was 50 in the right ear and 51 in the left ear.  Speech recognition testing revealed speech recognition ability of 65 percent in the both ears; however, it is unclear if the Maryland CNC speech recognition test was used as required by 38 C.F.R. § 3.385 (2016).  Thus the private audiogram results may not be relied upon to rate the Veteran's hearing.  Nevertheless, these results indicate a worsening of his hearing acuity.

In light of the allegations and indications of worsening since his most recent examinations, a remand is necessary in order to schedule her for new examinations that address the severity of these disabilities. See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).




Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the electronic claims file any outstanding VA treatment records dated since October 4, 2016.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any sleep disorder, to include sleep apnea.  The claims file should be made available for review.  

For the currently-diagnosed sleep disorder, to include sleep apnea, the examiner is asked to offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that such had onset during or was caused by the Veteran's period of honorable active duty service.

A rationale is requested for any opinion given.

3.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected lumbar spine disability and radiculopathy of the bilateral lower extremities.

4.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected right shoulder disability.

5.  Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected calluses of the bilateral feet with right second metatarsal healed fracture.

6.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


